COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Weatherford International, LLC and Weatherford Services, Ltd.

Appellate case number:    01-21-00570-CV

Trial court case number: 2020-16388

Trial court:              11th District Court of Harris County

        Relators, Weatherford International LLC and Weatherford Services Ltd., have filed a
motion to stay the underlying trial proceedings pending our Court’s decision on relators’ petition
for writ of mandamus challenging the denial of their motion to dismiss for forum non conveniens.
Relators’ motion to stay is GRANTED. All proceedings in the underlying case are ordered stayed
until resolution of the mandamus petition or further order of this Court
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau______
                                Acting individually


Date: ___January 13, 2022____